Citation Nr: 0707598	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  03-28 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey




THE ISSUES

1.  Entitlement to service connection for herpes zoster of 
the right wrist, to include whether new and material evidence 
has been received to reopen a previously-denied claim.  

2.  Entitlement to service connection for pelvic inflammatory 
disease, to include whether new and material evidence has 
been received to reopen a previously-denied claim.  

3.  Entitlement to service connection for claimed 
schizophrenia.  







REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1984 to 
October 1987.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 RO rating action that 
denied service connection herpes zoster, pelvic inflammatory 
disease (PID) and nervous condition due to post-operative 
surgery.  

The Statement of the Case (SOC) in September 2003 
recharacterized the last issue as service connection for 
schizophrenia.  

The Board notes that an unappealed RO rating decision in 
October 1998 denied service connection for herpes zoster of 
the right wrist, PID and a nervous condition.  Following the 
receipt of new evidence, the RO issued an unappealed rating 
decision in March 2000 that continued the denial of service 
connection for PID.  

Regardless of the RO's action reopening a previously-denied 
claim and adjudicating the issue on its merits, Board must 
first determine if claim was properly reopened, and may only 
thereafter review the merits.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 26 5 F.3d 1366 (Fed. 
Cir. 2001).  The Board has accordingly characterized the 
issues of service connection for herpes and PID as reflected 
on the title page.  

Service connection for schizophrenia was not adjudicated 
prior to the rating decision on appeal.  

The veteran testified in a hearing before the RO's decision 
review officer in August 2006.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The RO denied service connection for herpes in an October 
1998 rating decision; the veteran did not appeal from that 
decision.  

3.  The RO denied service connection for pelvic inflammatory 
disease in a March 2000 rating decision; the veteran did not 
appeal from that decision.  

4.  No new evidence associated with the claims file since the 
RO's October 1998 denial, when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
herpes.  

5.  No new evidence associated with the claims file since the 
RO's March 2000 denial, when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
pelvic inflammatory disease.  

6.  The veteran is not shown to have manifested complaints of 
findings referable to  schizophrenia in service or for many 
years thereafter.  

7.  The currently demonstrated schizophrenia is not shown to 
be due to any event or incident of the veteran's period of 
active military service.  



CONCLUSIONS OF LAW

1.  The RO's October 1998 rating decision denying service 
connection for herpes is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).  

2.  As new and material evidence since RO's October 1998 
denial of service connection for herpes has not been 
received, the criteria for reopening that claim are not met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).  

3.  The RO's March 2000 rating decision denying service 
connection for pelvic inflammatory disease is final.  
38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2006).  

4.  As new and material evidence since March 2000 denial of 
service connection for pelvic inflammatory disease has not 
been received, the criteria for reopening that claim are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(as in effect prior to August 29, 2001).  

5.  The veteran does not have a disability manifested by 
schizophrenia due to disease or injury that was incurred in 
or aggravated by active service, nor be schizophrenia be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 and Suppl. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, No. 04-81 (U.S. Vet. App. March 31, 
2006).  As noted below, this was accomplished in an October 
2001 letter, so there is no prejudice to the appellant under 
Kent.  

The RO's letter in October 2001 notified the veteran that in 
order to reopen a previously-denied claim, the claimant must 
provide evidence that is both new (evidence not previously 
considered) and material (evidence that applies to the 
specific issue being claimed).  

The letter also notified the veteran that to support a claim 
of service connection, the evidence must show three things: 
an injury or disease that began in service or was made worse 
during service; a current physical or mental disability shown 
by medical evidence; and, a relationship between the 
disability and an injury, disease, or event in service.  

The veteran had ample opportunity to respond before the RO 
readjudicated the October 2002 rating decision on appeal.  
The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support her claims on appeal, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the veteran has received notice 
that satisfies the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant, and what evidence, if any, will be obtained 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  

The October 2001 letter advised the veteran that VCAA 
requires VA to make reasonable efforts to help the claimant 
get evidence necessary to support the claim, and that VA 
would try to obtain medical records, employment records, and 
records from other Federal agencies.  

The letter advised the veteran that it was her responsibility 
to provide the RO with enough information to request such 
records, and that it is ultimately the responsibility of the 
claimant to make sure that VA receives pertinent records.  

Finally, the October 2001 letter specifically asked the 
veteran, "Send the information describing the additional 
evidence or the evidence itself to the address at the top of 
this letter."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content-of-notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements were provided to the 
appellant before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that her claims were fully developed and 
re-adjudicated after notice was provided.  

As indicated, the RO gave notice of what was required to 
substantiate the claims, and the veteran was afforded 
opportunity to submit information and/or evidence pertinent 
to the claims.  

Following the issuance of the October 2002 rating decision on 
appeal, the veteran was provided with a Statement of the Case 
(SOC) in September 2003 and with Supplemental SOCs (SSOCs) in 
April 2004, November 2004, December 2004, and December 2006 
that responded to each new item of evidence that was 
considered in the adjudication of the claims.  The veteran 
has in fact submitted numerous statements and other documents 
during the pendency of the appeal.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
appellant or her representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review, and in 
fact the veteran's representative filed a VA Form 646 in 
December 2006 stating that there is nothing to add prior to 
the Board's review.  
  
Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this case, the veteran's status is not an issue, and as 
noted above the October 2001 letter advised the veteran of 
the second and third Dingess elements (existence of a 
disability and connection between the veteran's service and 
that disability).  A January 2007 letter notified the veteran 
of the last two elements cited in Dingess (degree of 
disability, and effective date pertaining to the disability).  
There is accordingly no possibility of prejudice to the 
veteran under the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  The RO was not able to obtain the 
veteran's service medical records, but made diligent attempts 
to do so.  

The veteran's post-discharge VA and Social Security 
Administration (SSA) records are on file, as well as records 
from those non-VA medical providers identified by the 
veteran.  The veteran has not identified, and the file does 
not indicate, that there are any other VA or non-VA medical 
providers having records that should be obtained before the 
claims are adjudicated.  

The veteran has received the appropriate VA examinations in 
conjunction with her claims, and she was afforded a hearing 
before the RO's Decision Review Officer.  There is no 
indication of any further evidence that must be obtained 
before the Board adjudicates the claims on appeal.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.  


II.  Analysis

A.  New and Material Evidence

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The RO issued a rating decision in October 1998 that denied 
service connection for herpes, PID, and a nervous condition.  
The veteran was notified of the decision by a letter in 
October 1998, but she did not file an appeal.  

Following the issuance of the October 1998 rating decision, 
the veteran submitted a statement regarding onset of PID.  
The RO thereupon issued a rating decision in March 2000 that 
continued the denial of service connection for PID.  The 
veteran was notified of the denial by a letter in March 2000, 
but she did not file an appeal.  

As the veteran did not file a substantive appeal in regard to 
the RO's October 1998 denial of service connection for 
herpes, or the RO's March 2000 denial of service connection 
for PID, those rating decisions are final based on the 
evidence then of record.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 
20.302, 20.1103.  

The veteran filed her current claim in February 2001.  
Pertinent to claims filed prior to August 29, 2001, Title 38 
Code of Federal Regulations, Section 3.156(a) provides that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The regulations implementing VCAA include a revision of 38 
C.F.R. § 3.156.  However, that revision applies only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.156(a) (2002).  Given that the claim culminating 
in the instant appeal was received in February 2001, the 
Board will apply the version of 38 C.F.R. § 3.156(a) that was 
in effect prior to August 29, 2001.  
 
In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then 
of record.  

This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence of record at the time of the RO's October 1998 
rating decision consisted only of treatment records from 
Decatur VA Medical Center (VAMC) detailing inpatient 
treatment in August 1998 for paranoid schizophrenia.  Service 
medical records were not available, and have not become 
available since then.  

The evidence of record at the time of the RO's March 2000 
rating decision was as above, with the addition of the 
veteran's statement asserting that she incurred PID through a 
sexual liaison during military service.  

The "new" medical and lay evidence added to the record 
since the RO's March 2000 rating decision (the evidence that 
was not before the adjudicator in March 2000) is listed 
below, with the Board's finding regarding the materiality of 
each.  

The veteran has submitted numerous writings to VA, and she 
testified before the RO, that she underwent laparoscopic 
surgery while in service.  This evidence is not material 
because the question of whether she had laparoscopic surgery 
during service is not relevant toward showing either herpes 
or PID during service.  

The report of a VA dermatology examination in December 2001 
is not material because it does not show current diagnosis of 
herpes simplex or any other current pathology, and does not 
state any opinion regarding onset of herpes in military 
service.  

The report of a VA gynecological examination in January 2002 
is not material because it does not show current diagnosis of 
PID and does not state any opinion regarding a relationship 
of history of PID to military service.  

The VAMC outpatient treatment records dating from December 
1988 to December 2004 are not material because there is no 
indication therein of current herpes (records refer to 
"history of herpes vaginalis") or current PID (normal 
pelvic ultrasound in January 2002 and normal pap smear in 
April 2004), and no indication therein that either herpes or 
PID became manifest during service or were otherwise related 
to military service.  

A May 1998 treatment note by Peninsula Center for Behavioral 
Health, included in the veteran's SSA disability file, states 
that the veteran was diagnosed with current genital herpes; 
the veteran reported to the provider that she had been 
infected with genital herpes during military service through 
sexual liaison with a senior noncommissioned officer.  

This evidence is not material because the veteran's assertion 
of how she became infected is cumulative and redundant of the 
assertions made in her original claim for service connection.  

The veteran's testimony before the RO in August 2006 is not 
material because the veteran's assertions in regard to how 
she contracted herpes and PID, and the symptoms of those 
claimed disorders over time, are cumulative and redundant of 
the assertions in her original claim.  

During the hearing she recounted specific dates of claimed 
laparoscopic surgery at Kenner Army Hospital, but that 
facility subsequently informed the RO that no records 
pertaining to the veteran are on file.  

In sum, the evidence added to the file since March 2000 in 
the context of the attempt to reopen the claims for service 
connection for herpes and PID essentially fails to address 
the inadequacies of the appellant's claims as found in the 
last denials on the merits, and is not material.  

Accordingly, the Board finds that the evidence received since 
the October 1998 rating decision regarding the claim for 
service connection for herpes, and the March 2000 rating 
decision regarding the claim for service connection for PID, 
is either cumulative or redundant of evidence previously of 
record or, if new, is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  

It follows that the claims of service connection for herpes 
and PID may not be reopened, and the RO's October 1998 and 
March 2000 denials of those claims remain final.  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen these finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  


B.  Service Connection for Schizophrenia

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The veteran's service medical records are not on file.  There 
is no objective evidence, and the veteran has not argued, 
that schizophrenia was diagnosed during her military service.  

Even though schizophrenia was not shown to be present during 
service, service connection for psychosis may be presumed to 
have been incurred in qualifying service, if shown to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran was discharged from service in October 1987.  
There is no objective evidence of onset of psychosis to any 
degree during the first year after the veteran's discharge, 
so service connection as a chronic disorder may not be 
presumed.  
 
The veteran was treated by VA in January 1989 for alcohol and 
cocaine dependence.  A concurrent psychological assessment 
notes no prior psychiatric history, but indicates obsessive-
compulsive tendencies.  There is no diagnosis of 
schizophrenia or other psychotic disorder.  
 
The veteran received inpatient treatment for paranoid 
schizophrenia at Grady Health System in September 1997.  This 
appears to be the earliest documented onset of schizophrenia.  

The VAMC outpatient treatment records dating from April 1997 
to April 2004 show intermittent inpatient and outpatient 
treatment for polysubstance abuse, chronic paranoid 
schizophrenia and depression.  

The treatment notes give no indication that schizophrenia or 
any other acquired psychiatric disorder is related to 
military service.  

The veteran was granted SSA disability benefits effective 
April 1998 for schizoaffective disorder and other psychotic 
disorders; SSA disability benefits were continued in 
September 2004.  Nothing in the associated medical treatment 
records shows a relationship between any psychotic disorder 
and the veteran's military service.  

The veteran received inpatient treatment for chronic paranoid 
schizophrenia and paranoid personality at Peninsula Center 
for Behavioral Health in May 1998.   Nothing in these 
treatment records shows a relationship between the diagnosed 
disorders and the veteran's military service.  

A December 2003 psychiatric evaluation at Richard Hall 
Community Health Center notes current diagnosis of depressed-
type schizoaffective disorder and polysubstance dependence 
history.  There is no indication in these notes that either 
diagnosed disorder is related to military service.  

Based on the evidence above, the Board finds that the 
veteran's schizophrenia is well-documented.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case, there is no objective evidence that the 
veteran's schizophrenia began during her military service, 
and no medical opinion showing that her post-service 
schizophrenia is related in any manner to her military 
service.  The Board accordingly finds that service connection 
for schizophrenia must be denied.  

In reaching the conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  

However, in the absence of any competent medical evidence to 
support the claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v.  
Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

As new and material evidence to reopen the claim of service 
connection for herpes has not been received, the appeal to 
this extent is denied.  

As new and material evidence to reopen the claim of service 
connection for pelvic inflammatory disease has not been 
received, the appeal to this extent is denied.  

Service connection for schizophrenia is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals







 Department of Veterans Affairs


